DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein fiber tie” is indefinite.  It is unclear to the Examiner whether Applicant intends to recite a new fiber tie or refer back to the previously recited fiber tie.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295).
Re: claims 1 and 12.  Mulhern shows in figures 1 and 2 a brake drum for a drum brake comprising: a cylindrical casing, as labeled, and a carrier pot, as labeled, that axially adjoins the cylindrical casing, the carrier pot including a hub ring portion shown in the area of elements 4 and 5 configured to fix to a wheel hub, wherein the brake drum, which is formed in one piece, is formed at least in part from a material.
[AltContent: textbox (Cylindrical casing)][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    142
    490
    media_image1.png
    Greyscale

[AltContent: textbox (Carrier pot)]


	DE’295 teaches in the English abstract the component 10 which is described for example as being a brake component i.e. a brake pot as being made at least in part from a fiber reinforced plastic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite construction of the brake drum of Mulhern to have been made of fiber reinforced plastic, in view of the teachings of DE’295, in order to provide a reduced weight brake component as the teaching reference suggests. With regards to claim 12, Mulhern also shows at least one brake shoe 9 displaceably arranged in or on the brake drum, the at least one brake shoe configured to be pressed against the brake drum in order to perform a braking operation.
	Re: claim 3.  DE’295 teaches in figures 2a and 2b the use of a one or more supporting fibers 4 (which is described in the abstract as being made of fiber reinforced plastic) extending in conformity with a load path.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum of Mulhern to have included one or more supporting fibers extending in conformity with a load path, in view of the teachings of DE’295, in order to provide a means of reinforcing the drum in the load path to provide added stability to help prevent premature wear. 

	Re: claim 5.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein the friction ring comprises metallic or ceramic components or particularly metallic component 12 as described on pg. 1 right col. lines 1-2.
	Re: claim 6.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein the brake drum comprises at least one radially inner area of the carrier pot shown surrounding element 5 and at least one radially outer area of the carrier pot shown between elements 3 and 6, wherein the radially inner area is arranged axially offset in relation to the radially outer area as shown, wherein the carrier pot comprises a transition 3 between the radially inner area and the radially outer area, and wherein the transition comprises a curvature as shown.
	Re: claims 10 and 11.  Mulhern, has modified, teaches by virtue of the at least one fiber reinforced plastic fiber of DE’295 the limitation wherein the friction ring 7, 12 is attached to the brake drum by a fiber tie or the at least one fiber and wherein fiber tie connects the friction ring 7, 12 on the one hand and the brake drum on the other at least at the slot area 2 as broadly recited with respect to claim 10.  Mulhern, as modified, teaches the limitation wherein the friction ring 7, 12 is attached to the fiber reinforced plastic taught by DE’295 by one or more retaining fibers or the one or more fibers that make up the fiber reinforced plastic material.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of DE-202016103195 (DE’195).
DE’195 teaches at the end of the paragraph starting “Here, the vehicle component consists at least partially of a fiber-reinforced plastic” the use of a vehicle component consisting entirely of fiber-reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake drum of Mulhern, as modified, to have been made entirely of fiber-reinforced plastic, in view of the teachings DE’195, in order to provide a drum that has comparable stability with reduced weight compared to a corresponding metal component. 
Claims 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of DE-19858317 (DE’317).
Mulhern, as modified, is silent with regards to the radius of curvature being at least the recited amount.
DE’317 teaches in the section starting “The curvature of the transition area 5” the use of a brake drum having a radius of curvature in the range of 6 to 7.5mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radius of curvature of the transition of Mulhern, as modified, to have been at least 2mm or at least 6mm, in view of the teachings of DE’317, in order to provide a radius that is large enough such that it does . 
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of US Patent Application 2006/0278484 to Antolovic.
Mulhern, as modified, is silent with regards to the drum brake specifically being a drum brake of a motor vehicle.
Antolovic teaches in the abstract the use of a drum brake specifically being a drum brake of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum brake of Mulhern, as modified, to have been a drum brake of a motor vehicle, in view of the teachings of Antolovic, in order to provide a means of effectively decelerating a vehicle to improve the safety of its passengers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: EP-0781935, FR-2734195, US 3373484 to Larson et al., and US  3092214 to Batchelor et al. teach the use of similar brake drums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
March 25, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657